DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 21 – 25, 30, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0042437 to Ramesh et al. in view of US 2014/0273169 to Scheer et al.
Regarding Claims 1, 21 – 23, and 32.  Ramesh et al. teaches a foam composition for use in the production of an article of manufacture (Paragraphs 0068 – 0080).  The foam composition specifically comprises: a thermoplastic polymer wherein the thermoplastic polymer may be polyethylene vinyl acetate (Paragraph 0027), corresponding to the instantly claimed liquid carrier including ethylene vinyl acetate.  The foam composition also comprises a blowing agent, i.e. a foaming ingredient (Paragraph 0051).  The foam composition is used to prepare a foam having a density as low as 0.5 b/ft3 and as high as 40 lb/ft3 (8 – 640 kg/m3) (Paragraph 0012).  The blowing agent must thus be provided in an amount sufficient to provide a foam with a density in this range.
Ramesh et al. further teaches the foam composition comprises particles dispersed therein in an amount as low as 5 or 10 weight percent and as high as 25 or 50 weight percent, based upon the mass of the thermoplastic polymer (Paragraph 0037).  The particles may be an organic filler and have an average particle size of at least or at most 50, 55, 60, 65, 70, 75, 80, 85, 90, 95, or 100 microns (Paragraphs 0038 and 0045).
Ramesh et al. teaches the polyethylene vinyl acetate may have an unsaturated ester, e.g. vinyl acetate, content as high as about 18 weight percent (Paragraph 0026).  This amount lies just outside the lower limit of the instantly claimed range of 20 weight percent vinyl acetate.  Although these values do not overlap, it is the Office’s position that the values are close enough that one of ordinary skill in the art would have expected similar properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05.
Ramesh et al. does not expressly teach the organic filler used as the particle component may be an algae biomass.  However, Scheer et al. teaches the use of algae biomass as a filler in thermoplastic polymer compositions (Paragraphs 0038 – 0040).  The algae may be provided in powdered form, i.e. as a dried algae powder (Paragraph 0052).  Per Paragraph 0067 of the PG-PGUB of the instant specification, one of the main components of algae is protein.  The algae biomass of Scheer et al. is then reasonably expected to comprise protein.  Ramesh et al. and Scheer et al. are analogous art, namely thermoplastic polymer compositions.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate algae powder as taught by Scheer et al. as the particle component in Ramesh et al.  The motivation would have been that Scheer et al. teaches the disclosed incorporation of algae product into petroleum-based polymers can help to reduce dependence of fossil fuels and reduce global warming (Paragraph 0039).
Regarding Claim 4.  Ramesh et al. teaches the foam composition of Claim 1 may be a closed-cell foam (Paragraph 007) and that it is based upon a thermoplastic polymer (Paragraph 0016).
Regarding Claims 6, 24, and 25.  Ramesh et al. teaches the foam composition of Claim 1 further comprises water, azodicarbonamide, and/or organic stabilizers/surfactants such as fatty acid esters (Paragraphs 0054, 0056, 0061).  
Regarding Claims 30 and 34.  Ramesh et al. teaches the algae-derived foam composition of Claim 1 but does not expressly describe the foam obtained from the composition as flexible or semi-rigid.  However, this limitation is directed to the product formed from the instantly claimed composition and therefore does not appear to further limit the instantly claimed composition itself.   
Furthermore, Ramesh et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties - i.e. a composition which prepares a flexible or semi-rigid foam - would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.

Allowable Subject Matter
Claims 5 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Reasons for the indication of allowable subject matter are detailed in the Office action of March 3, 2022.

Response to Arguments
Applicant's arguments filed June 3, 2022 and concurrently filed Declaration under 37 C.F.R. 1.132 have been fully considered but they are not persuasive.  Applicant argues that the Declaration obviates the Office’s position that the range taught by Ramesh et al. of up to about 18 weight percent renders obvious the claimed range of 20 weight percent (page 8 of the remarks).  However, the Office respectfully submits that the Declaration is insufficient to rebut the prima facie case of obviousness over US 2005/0042437 to Ramesh et al. in view of US 2014/0273169 to Scheer et al. for the following reasons:
A) The Declaration alleges that Ramesh et al. limits vinyl acetate (VA) to 18% [00006].  However, Ramesh et al. teaches the polyethylene vinyl acetate may have an unsaturated ester, e.g. vinyl acetate, content as high as about 18 weight percent (Paragraph 0026).  “May” suggests this is not a mandatory range.  Furthermore, the upper limit disclosed by Ramesh et al. is not 18 weight percent but “about” 18 weight percent, which can be considered to encompass values above 18 weight percent.  The difference between the upper limit of Ramesh et al. and the lower limit of the claimed range would therefore reasonably considered to be less than 2 weight.  Per Titanium Metals Corp. of America v. Banner, 778, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)   
B) The Declaration sets forth the position that the overwhelming preponderance of available evidence suggests that the 2 – 32% VA difference significantly changes the market use and intended purpose of the resulting EVA compound [0007].  However,
the rejection is specifically based on the position that the upper limit of the range disclosed by Ramesh et al. is close enough to the lower limit of the instantly claimed range that one of ordinary skill in the art would have expected them to have similar properties.  In other words, the Office’s position is that foams having VA contents of “about 18 weight percent” (as taught by Ramesh et al.) and “20 weight percent” (as set forth in instant Claim 1) will have substantially similar properties.  As discussed in A), the difference between the upper limit of Ramesh et al. and the lower limit of the claimed range would therefore be reasonably considered to be less than 2 weight, which is less than the 2 to 32 weight percent VA difference suggested in the Declaration.  
See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).  As in the instant case, the claimed ranges in In Re Aller did not overlap with the prior art but were considered to prima facie obvious because each had an endpoint was sufficiently close to the prior art range.
	C) [0008] of the Declaration discusses the 2015 PhD thesis of Javier Adolfo Camacho Adrianza, specifically citing Figure 1.1.3 which compares EVA copolymer applications in terms of VA% vs. Melt Index.  The declaration states “The compound category shows that foam compounds can be found to extend from just below 20% to greater than 40% VA content.”  It is unclear exactly how applicant has determined the “compound category” to correspond to foam compounds.  Adrianza discusses prior to Figure 1.1.3 that “EVA resins can be formulated with blowing agents and cross-linking agents to produce low density foams via compression molding” (page 3 of the thesis).  However, Adrianza does not appear to categorize foams as falling within any single group of those depicted in Figure 1.1.3 (Compounds, Adhesives, Molding and Extrusion Coating, etc.).
	Even assuming arguendo that foams fall only within the compound category in Figure 1.1.3, the Declaration indicates “this range shows coverage from around 18% VA to 45% VA”.  This would appear to support the Office’s position that foams prepared with EVA polymers having VA contents slightly below 20 weight percent (e.g. those taught by Ramesh et al.) would be expected to have substantially similar properties as the claimed foams.
The Declaration further states that the range shifts up to account for the unexpected changes introduced by using algae in a foam composition.  However, the Declaration does not provide objective data beyond this statement which shows these changes are unexpected and/or how the VA range is shifted (including if it is shifted in a manner that is commensurate in scope with the instant claims).
D) The Declaration next discusses “Figure 2”, which is subsequently labeled as Figure 1.   The figure is obtained from ROWAK AG, an EVA’s seller’s website.  It is not entirely readable due to its low resolution; applicant is thus encouraged to resubmit this Figure for further consideration.  
The Office does acknowledge the statements in the declaration that the figure is provided to show that higher VA contents produce lower hardness and softening points, even when comparable (MFI) materials are used [0009].  [0010] of the Declaration further indicates that VA content impacts crystallinity, with no VA content providing highly crystalline ethylene and VA contents of more than 50% providing highly amorphous materials.  
However, the Office respectfully submits the rejection in view of Ramesh et al. does propose all ethylene vinyl acetate polymers will have substantially similar properties, regardless of their VA content.  Again, the rejection is specifically based on the position that the upper limit of the range disclosed by Ramesh et al. is close enough to the lower limit of the instantly claimed range that one of ordinary skill in the art would have expected them to have similar properties.  
E) The Declaration next presents “Figure 3”, which is subsequently labeled as Figure 2, in which a 1% increase in VA is indicated to lead to a reduction in compression set by greater than 5% with the same degree of foam expansion, as well as decreases in tensile, elongation, and split tear properties (see [00011] and [00014]). This data is not found to be sufficient to rebut the prima facie case of obviousness for at least the following reasons: (1) the Declaration does not describe from where this data was obtained. Though presumably the polymers are EVA polymers, the composition of the polymers tested is not expressly described.  The testing conditions are also unknown and therefore it cannot be concluded that all variables other than VA content have been controlled for.  (2) Units for the various properties are also not provided.  (3) The Declaration additionally does not explain why the MFI for the two trials is different and what effect this would have on compression set, such that it can be concluded that it is only the increase in VA which has led to reduction in compression set. (4)  It also appears this one example would not provide sufficient evidence to ascertain a trend, such that a person of ordinary skill in the art could reasonably conclude that a 1% difference in any two VA contents (e.g. values closer to the upper limit of the range taught by Ramesh et al.) would lead to a reduction in compression set. 
F) [00011] of the Declaration also states that “[i]increasing VA content makes materials more expensive, less polymerizable, and leads to lower molecular weights overall”.  However, the Office respectfully submits that the evidence on record does not show an unexpected difference between any of these features in the claimed invention and the prior art.  See In re Lilienfeld, 67 F.2d 920, 924 (CCPA 19 ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys.");  See also E.I. DuPont de Nemours & Company v. Synvina C.V., 904 F.3d 996, 1006, 128 USPQ2d 1193, 1201 (Fed. Cir. 2018.) ("Changes in proportions of agents used in combinations . . . in order to be patentable, must be critical as compared with the proportions of the prior processes.").
G) [00012] of the Declaration cites Adrianza’s discussion that a high pressure process is not suitable for the preparation of EVA copolymers with medium to high VA contents (more than 30%).  However, the claims are not directed to foam products, and not high pressure process of forming foams.  Moreover, the outstanding rejection did not suggest modifying Ramesh et al. to provide a VA content above 30 weight percent.  
H) [00013] cites Fig 2.2 of the 2012 PhD thesis of Nan Chen to show a correlation between vinyl acetate content and maximum molecular weight.  This figure is also not entirely readable due to its low resolution, though it can be discerned that there is a negative correlation between VA content and molecular weight.  The Declaration consequently sets forth the position that higher VA materials are economically unfavorable.
The Office respectfully again submits the rejection does not suggest VA content has no effect on product properties.  The rejection is specifically based on the position that the upper limit of the range disclosed by Ramesh et al. is close enough to the lower limit of the instantly claimed range that one of ordinary skill in the art would have expected them to have substantially similar properties.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375.  Figure 2.2 does show a relationship between vinyl acetate content and maximum molecular weight; however, it does not show that there would be a significant, unexpected difference in properties arising from adjusting VA content by less than 2 weight percent.
I) The Declaration concludes with a discussion as to why one of ordinary skill in the art would not adjust the VA content in Ramesh et al. above 18%.  Again, Ramesh et al. teaches the polyethylene vinyl acetate may have an unsaturated ester, e.g. vinyl acetate, content as high as about 18 weight percent (Paragraph 0026).  “May” suggests this is not a mandatory range.  Furthermore, the upper limit disclosed by Ramesh et al. is not 18 weight percent but “about” 18 weight percent, which can be considered to encompass values above 18 weight percent.  The difference between the upper limit of Ramesh et al. and the lower limit of the claimed range would therefore be reasonably considered to be less than 2 weight.   
Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05) Additionally, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.  In re Williams, 36 F.2d 436, 438 (CCPA 1929).  In the instant case, the Office maintains that the VA content taught by Ramesh et al. is so close to the claimed range that prima facie one skilled in the art would have expected them to have the same properties and the evidence provided does not show criticality to the claimed VA content which would patentably distinguish it from the prior art.  
J) Applicant argues that Ramesh et al. teaches away from the claimed invention because increasing the vinyl acetate content would result in a foam that is more expensive and softer (page 9 of the remarks).  However, applicant does not cite anything in the reference itself that discourages higher vinyl acetate contents due to increased costs and softness.  There does not appear to be any discussion in the reference with respect to expense or softness.  Ramesh et al. simply discloses an exemplary range for the vinyl ester acetate [0026] without any particular explanation as to why the particular end points of about 6 and about 18 weight % were selected.  Thus, Ramesh et al. does not appear to contain any teaching away, express or implicit, with respect to adjusting vinyl acetate content to achieve certain cost or softness requirements.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764